DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filev et al. (US PAP 2008/0269958).
As per claim 1, Filev et al. teach an agent device, comprising:
a plurality of agent function units, in which each of the agent function units provides a service including a voice response to an occupant of a vehicle in response to
an utterance of the occupant (“This simulated emotion may be expressed visually by the avatar and/or audibly, for example, by the speakers 62 illustrated in FIG. 5”; paragraphs 81, 125); and
a manager which, when any of the plurality of agent function units is being activated and a predetermined same operation is performed on the plurality of agent function units by the occupant of the vehicle, causes the agent function unit which is being activated to stop (“Any current agents consuming avatar resources may need to be terminated or suspended if a higher priority task is to be executed. The termination 

As per claim 2, Filev et al. further disclose an individual termination method is set for each of the plurality of agent function units, and when the predetermined operation is performed by the occupant of the vehicle, the manager pseudo-executes an individual termination method associated with the agent function unit which is being activated so that the agent function unit which is being activated stops (“a task may involve a news agent that collects news from information sources available via the web. Such agents may need to be interrupted if, for example, they require avatar resources. As a result, the task manager 214 of FIG. 18 may output agent instantiation, termination, suspension, resumption, etc. commands”; paragraph 182).

As per claim 3, Filev et al. further disclose the manager sets some or all of the plurality of agent function units to be in a state in which some or all of the plurality of agent function units are able to receive the occupant’s utterance when none of the plurality of agent function units has started-up and the predetermined operation has been performed by the occupant of the vehicle (“The execution of a task may involve one or more agents. For example, a task may involve a news agent that collects news from information sources available via the web.”; paragraph 182).

As per claim 4, Filev et al. further disclose the predetermined operation includes operating a physical operation unit in a vehicle compartment (“The embodiment 

As per claim 6, Filev et al. further disclose the vehicle has a display unit configured to display an image associated with the agent function unit which is being activated provided therein (“Data representing an avatar that expresses the simulated emotional state may be generated and displayed.”; Abstract).

As per claims 7, 8, Filev et al. teach an agent device, comprising:
a plurality of agent function units (“current agents”, paragraph 187), wherein each of the plurality of agent function units provides a service including a voice response in accordance with an utterance of an occupant of a vehicle (“This simulated emotion may be expressed visually by the avatar and/or audibly, for example, by the speakers 62 illustrated in FIG. 5”; paragraphs 81, 125); and
in a case in which the agent function unit itself is being activated, when a predetermined common operation has been performed on the plurality of agent function units by the occupant of the vehicle, the operation thereof is stopped (“Any current agents consuming avatar resources may need to be terminated or suspended if a higher priority task is to be executed. The termination and suspension commands discussed above are issued by the task manager 214 under such circumstances”; paragraph 187).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US PAP 2008/0269958) in view Wang et al. (US PAP 2018/0314689).
As per claim 5, Filev et al. do not specifically the operation unit is provided in a steering wheel of the vehicle.
Wang et al. disclose that the buttons 3628 on the steering wheel 3614 can also be used to disable the visual information 3622, to activate or deactivate the virtual personal assistant, or for some other interactions with the personal assistant (e.g., changing the volume, etc.)[paragraph 523].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the steering wheel as taught by Wang et al. in Filev et al., because that would help activate or deactivate the virtual personal assistant (paragraph 523).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nadkar et al. teach voice assistant tracking and activation.  Wolverton et al. teach vehicle personal assistant.  Van Os teaches context-sensitive . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658